IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               November 12, 2014 Session

               STATE OF TENNESSEE v. JIMMIE LEE REEDER

             Direct Appeal from the Circuit Court for Cheatham County
                        No. 16157     Larry Wallace, Judge




                  No. M2013-02538-CCA-R3-CD - Filed May 12, 2015



A Cheatham County Circuit Court Jury convicted the appellant, Jimmy Lee Reeder, of rape
of a child, a Class A felony, and aggravated sexual battery, a Class B felony. After a
sentencing hearing, he received an effective thirty-five-year sentence to be served at 100%.
On appeal, the appellant contends that he was denied his right to an impartial jury, that the
prosecutor engaged in misconduct during the State’s case-in-chief and closing arguments,
and that the trial court’s decision to exclude any evidence regarding prior allegations of
sexual abuse of the victim deprived him of his right to present a defense. Based upon the
oral arguments, the record, and the parties’ briefs, we affirm the judgments of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court are Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which C AMILLE R.
M CM ULLEN, and R OBERT H. M ONTGOMERY, J R., JJ., joined.

James L. Baum, Burns, Tennessee, for the appellant, Jimmie Lee Reeder.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel; Dan
Mitchum Alsobrooks, District Attorney General; and Wendell Ray Crouch, Jr., Assistant
District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                  I. Factual Background

       The appellant was tried for rape of a child and aggravated sexual battery. Although
he does not contest the sufficiency of the evidence, we will summarize the evidence
presented at trial.
       Detective Jason Matlock of the Ashland City Police Department testified that he
began investigating this case in February 2009 and that he interviewed the appellant on
February 12, 2009. Detective Matlock arrested the appellant on March 5, 2009, and
interviewed him again. During both interviews, the appellant claimed he had no idea why
the police wanted to speak with him. When the police advised him that the case involved a
young girl’s allegations of sexual abuse, the appellant never asked them to identify the child.

       On cross-examination, Detective Matlock acknowledged that before the interviews,
the appellant had been in a custody dispute with the appellant’s ex-wife and “had tried to
bring charges against a Jody Jones.” During the interviews, the appellant made statements
indicating that he thought the interviews were related to the custody dispute or his problems
with Jones. Someone from the Child Advocacy Center (CAC) interviewed the victim twice,
and Deputy Matlock viewed both interviews. He acknowledged that the victim made three
allegations of rape: that the appellant penetrated her anus with his penis, that the appellant
penetrated her vagina with his penis, and that the appellant digitally penetrated the victim.
However, Detective Matlock charged the appellant with only one count of rape of a child for
the appellant’s digitally penetrating the victim. He said he charged the appellant “based on
our investigation and probable cause on those particular charges.”

        The State played the appellant’s interviews for the jury. During both interviews, the
appellant invoked his right to counsel when the police advised him that they wanted to
question him about allegations of child sexual abuse. Although the police did not question
him about the crimes, the appellant continued talking to the officers, telling them about the
situation with his wife and his problems with Jones. During his March 2009 interview, the
appellant also told them that he was going to church and that he and his children had been
baptized.1

        Mary Barnhill testified that the victim’s mother was Barnhill’s foster daughter. After
the victim was born, the victim’s mother was unable to care for her, so Barnhill obtained
custody of the victim and raised her. In September 2008, the victim was six years old. The
appellant and his three children lived next door, and the victim would go to his house to play
with his children. In January 2009, Penny Hackney, whom Barnhill described as “a friend
of a friend,” was living with Barnhill. The victim revealed sexual abuse to Hackney, and


        1
         Before trial, defense counsel filed a motion to exclude the appellant’s invocations of his right to
counsel from the interviews. The trial court ruled that the State would have to redact the appellant’s request
for a lawyer from the recordings. However, nothing indicates that the State did so. In fact, after the State
played the appellant’s first interview, it specifically questioned Detective Matlock about the appellant’s
invoking his right to counsel. Defense counsel objected, and the trial court overruled the objection. The
appellant does not raise this issue on appeal.

                                                     -2-
Barnhill learned about the victim’s allegations. Barnhill talked with the victim, and the
victim told her about the abuse. Barnhill said that prior to the victim’s disclosure, she never
noticed any change in the victim’s behavior. She said she no longer had custody of the
victim because her nephew had adopted the victim.

        Deputy Jeremy Ethridge testified that in March 2009, he worked for the Ashland City
Police Department. On March 5, 2009, he walked the appellant from the police department
to the jail. He stated that en route, the appellant told him that “his kids were at home when
this incident occurred.” On cross-examination, Deputy Ethridge acknowledged that in his
report, he wrote that the appellant told him that “‘the kids were at home during that.’” He
acknowledged that he did not know what the appellant meant by that statement.

        The then eleven-year-old victim testified that she had known the appellant “[a] long
time” and used to go to his house to play with his children. She said that the appellant “put
his wiener in my butt,” that the incident happened in the appellant’s bedroom, and that she
thought it occurred in 2009 when she was in kindergarten. The State asked her how many
times the appellant touched her, and she said he touched her only one time. The victim told
Hackney, and Hackney told Barnhill. The victim acknowledged that someone interviewed
her at the CAC, and she said that she told the truth during the interview. She stated that the
appellant’s putting his penis in her anus hurt “[r]eally bad” and that he told her not to tell
“our secret.” The victim was afraid to tell anyone because she thought she would get in
trouble.

        On cross-examination, the victim testified that in 2009, she lived with her “Mamaw,”
Mary Barnhill, and “Papaw,” James Barnhill. The victim said that in order to prepare for
trial, she watched the videos of her CAC interview and talked with her father and the
assistant district attorney general. The victim acknowledged that she alleged the appellant
touched her “bad spot” on the inside; that he put his “bad spot,” meaning his penis, in her
“bad spot”; and that he put his “bad spot,” meaning his penis, in her “butt all the way.” The
incidents occurred on different days in the appellant’s bedroom. During the incidents, the
appellant’s bedroom door was open, and his children were watching television in the living
room. Defense counsel asked if the appellant’s two daughters were ever in the bedroom, and
she said yes. However, the appellant’s son was never in the room. The victim acknowledged
that despite the abuse, she continued to go to the appellant’s house to play.

       The victim testified that she told Hackney that the appellant “put his wiener in my bad
spot and butt and . . . I told her stuff about it.” She acknowledged that Hackney’s statement
did not say that the appellant penetrated the victim’s anus with his penis or that he put his
“bad spot” in her “bad spot.” The victim told an interviewer at the Our Kids Center that the
appellant put his hand inside her “butt,” but she never revealed the incident to anyone at the

                                              -3-
CAC, anyone at the Department of Children’s Services (DCS), or Hackney. The victim also
never told anyone at the CAC that the appellant “put his wiener in [her] butt all the way.”
The victim said she was confused when she talked to Hackney and during her interviews at
the CAC and DCS. The victim acknowledged telling someone at the CAC that the appellant
should go to jail so that the appellant’s ex-wife could move back into the house with the
children. She also acknowledged that she liked the appellant’s ex-wife. The victim denied
making false allegations of sexual abuse previously.

        Hollye Gallion, the Clinical Director and a nurse practitioner at the Our Kids Center,
testified as an expert in the diagnosis and treatment of child sexual abuse that she evaluated
the victim on February 17, 2009. When Gallion asked the victim to identify her “private”
areas, the victim said “‘bad spot’” and “pointed to her front genitalia and butt.” The victim
told Gallion that the appellant touched the inside of her bad spot with his finger. The victim
also said that the appellant touched the inside of her “butt” with his hand and that he put a
bag over his penis and made her touch it. Gallion examined the victim but found no signs
of trauma, injury, or infection. She stated that the victim’s having a normal physical exam
was not unusual because the body could heal quickly. Also, those parts of the body were
“pretty flexible” so that an examiner often could not detect penetration.

       Kim Stringfield Davis testified that she was the Executive Director of the CAC and
interviewed the victim in February and March 2009. The interviews were video recorded.
During the first interview, the victim looked at anatomical drawings of a female child and
an adult male. Davis said that the victim identified the “bad spot” on both drawings as the
genital area. The State played the interviews for the jury.

       During the victim’s February interview, she said that the appellant “touched me in a
bad spot” and “made me touch him in a bad spot.” She said the appellant touched her bad
spot more than one time. She said he also rubbed her, pulled down her pants, and licked her
“butt.” On the anatomical drawing of the girl, the victim circled the buttocks and the
genitalia as the places the appellant touched. At first, she said that the appellant touched her
private with his tongue. However, she then stated that he touched her private with his hand.
She said that his hand went inside her private and that it hurt. The victim said that the
appellant also licked her “butt” with his tongue and that he put a brown bag over his bad spot
and made her touch it. The incidents happened in the appellant’s bedroom, and the
appellant’s three children were watching television in the living room at the time. The
bedroom door was open, but the appellant’s children did not see what was happening. The
victim said that during the incident with the bag, the appellant’s youngest daughter was in
the bedroom “looking at the t.v.” At the end of the victim’s interview, she said that the
appellant licked her “butt” while she was on his bed. She said that he put his hand inside her
pants and panties, rubbed her private, and put a bag on his private and made her touch it.

                                              -4-
However, that incident occurred on the couch.

       During the victim’s March interview, she said she forgot to tell Davis that the
appellant “licked me in the private.” The victim and the appellant were on his bed, and the
appellant’s youngest daughter was in the living room. The victim said that her clothes were
on and that the appellant licked her private over her clothes. The victim and Davis then
discussed some of the victim’s allegations from the February interview. Later, Davis asked
the victim, “What made him stop doing all that?” The victim answered, “When he got
baptized.”

        The appellant’s son and two younger daughters, who were twelve, ten, and eight years
old at the time of trial, testified on the appellant’s behalf. They all stated that the victim used
to come over to their house to play and that they either played outside or in the girls’
bedroom. All of them said that they never saw the victim with the appellant in his bedroom
or saw the appellant touch the victim in a bad way.

       The jury convicted the appellant of one count of rape of a child, a Class A felony, and
one count of aggravated sexual battery, a Class B felony.2 After a sentencing hearing, the
trial court sentenced him to twenty-five and ten years, respectively, to be served
consecutively at 100%.

                                               II. Analysis

                                            A. Impartial Jury

        The appellant contends that he was denied his right to an impartial jury because one
the of the jurors failed to reveal that she knew one of the State’s potential witnesses, Jody
Jones, or that her brother-in-law had been convicted of a sexual offense involving one of her
nieces. The State contends that the appellant is not entitled to relief because he failed to
show actual bias by the juror. We agree with the State that the appellant is not entitled to
relief.

       At the beginning of jury voir dire, the State read a list of potential witnesses and
potential rebuttal witnesses, including “Jody Jones.” The trial court asked the potential jurors


        2
          The State did not make a formal election of offenses at the close of it’s case-in-chief. However,
during its closing argument, the State referred to the appellant’s inserting his penis in the victim’s anus and
his putting a bag over his penis and forcing the victim to touch it. See State v. Anthony Allen, No.
W2004-01085-CCA-R3-CD, 2005 Tenn. Crim. App. LEXIS 696, at *43 (Jackson, July 8, 2005) (stating that
“[a] prosecutor’s closing argument may effectively serve as an election of offenses”).

                                                     -5-
if they knew any of the potential witnesses, and several of them raised their hands. One of
the potential jurors said that his knowledge of the appellant would affect his ability to render
an impartial verdict, and the trial court immediately excused him. A new potential juror
filled the empty seat, and the parties began questioning the potential jurors. During defense
counsel’s questioning, he asked, “In your personal lives, has anyone ever been involved in
some kind of abuse in such a way that you would be more likely to believe an abused victim
than Mr. Reeder?” One potential juror raised her hand, said she had been abused, and said
that “I don’t think I can put it aside.” The trial court immediately excused her.

       During the rounds of voir dire, as potential jurors moved from sitting in the audience
of the courtroom to sitting in the jury box, the trial court continued to question them about
whether they knew any of the potential witnesses or knew of any reason why they could not
serve. Three additional potential jurors advised the court that they had experiences involving
abuse that could impact their decisions in the case, and the trial court immediately excused
them. Thereafter, potential jurors Fisher, Raymer, and Murray moved into the jury box. The
court stated that “[y]a’ll have heard the questions I’ve asked” and asked if they knew any of
the potential witnesses. Murray and Fisher raised their hands. Murray stated that he knew
potential witness Stringfield because they used to work for the same company, and Fisher
stated that she knew the appellant because he used to work with her husband. Defense
counsel asked, “For the new members, is there any reason any of you cannot serve? Carry
any prejudice you cannot put aside?” No one answered in the affirmative, and the jury was
sworn.

       In the appellant’s motion for new trial, he claimed that he was denied a fair trial due
to juror misconduct. At the hearing on the motion, defense counsel examined Fisher as
follows:

              Q       Now, do you recall when I was asking . . . if you know or
                      are related to any of these people, and I went through a
                      long list of names; do you recall that, vaguely?

              A       Vaguely, yes, sir.

              Q       Okay. And one of the persons I asked about was Jody
                      Jones?

              A       (Nods head).

              Q       And you didn’t hold up your hand or say I know him or
                      anything like that?

                                              -6-
A      I didn’t hear you say his name. The one time I heard his
       name during the trial was on a recording when he was
       talking about him.

Q      So you do know Jody Jones?

A      Yes, sir.

Q      And is it fair to say that Jody Jones and your brother
       were best friends when they were growing up?

A      I wouldn’t say best friends, but they were friends, yes,
       sir.

Q      And they’ve worked together?

A      Yes, sir.

Q      Have you gone to church with Jody Jones?

A      A long, long time ago, yes, sir.

Q      And socialized with you?

A      Yes, sir. A long time ago as well.

Q      Basically, you grew up with Jody Jones?

A      Well, he’s about nine years older than me. My brother’s
       nine years older than me. I was a little kid when he was
       around, so . . .

....

Q      Now, at one time, Judge Wallace asked a couple of
       questions about whether or not anyone had been involved
       in a similar-type situation or had something like this in
       their family; do you recall that?

A      Yes, sir.

                              -7-
              Q       Have you ever had anything like that happen in your
                      extended family?

              A       Somewhat, yes, sir.

              Q       And that would be your uncle, Larry Fisher?

              A       Yes, sir.

              Q       And he was convicted of some sexual offense?

              A       Correct.

              Q       Concerning your niece?

              A       He’s my brother-in-law. He’s not my uncle.

              Q       Brother-in-law?

              A       Yes, sir.

              Q       And you didn’t disclose that at the time of trial, correct?

              A       I didn’t. I guess I didn’t think anything about it. He’s
                      been put away a long time so. . .

       On cross-examination, the State asked if Fisher knew anything about the facts of this
case before trial, and she said no. The State also asked, “Did you go in with your mind made
up whether you were going to acquit or convict Mr. Reeder?” Fisher answered, “Absolutely
not.” On redirect examination, defense counsel asked if Fisher talked about “life
experiences” or her brother-in-law during jury deliberations, and she answered no.

        The trial court found Fisher to be “honest and trustworthy.” The court noted that it
did not specifically remember asking potential jurors if they had “some family history of a
sexual incident” and that “I normally would not ask that question during voir dire.” In any
event, the court stated that it was satisfied that Fisher “acted on the evidence, and, therefore,
it was a proper verdict as far as with her mindset on that issue.”

       Both the Sixth Amendment to the United States Constitution and article I, section 9
of the Tennessee Constitution guarantee the right to a trial by an impartial jury. The

                                               -8-
appellant’s challenges to Fisher’s qualifications fall into the category of propter affectum,
“on account of prejudice.” See State v. Akins, 867 S.W.2d 350, 355 (Tenn. Crim. App.
1993). A defendant may make an objection based upon bias, prejudice, or impartiality after
the jury verdict. Id.

        The jury selection process must be guarded carefully to ensure that the defendant has
a fair trial and that the verdict is reached by an impartial trier of fact. Id. at 354. The
Tennessee Constitution guarantees every defendant “‘a trial by a jury free of . . .
disqualification on account of some bias or partiality toward one side or the other of the
litigation.’” Id. (quoting Toombs v. State, 197 Tenn. 229, 270 S.W.2d 649, 650 (Tenn.
1954)). “Jurors who have prejudged certain issues or who have had life experiences or
associations which have swayed them in response to those natural and human instincts
common to mankind interfere with the underpinnings of our justice system.” Id. (citation
omitted).

       Voir dire allows for the impaneling of a fair and impartial jury through questions that
permit counsel to intelligently exercise challenges. Id. Full knowledge of the facts that
might bear upon a juror’s qualifications is essential to the intelligent exercise of preemptory
and cause challenges. Id. at 355. Jurors, therefore, are obligated to make “full and truthful
answers . . . neither falsely stating any fact nor concealing any material matter.” Id.
(quotations omitted).

        The defendant must establish a prima facie case of bias or partiality. Id. “When a
juror willfully conceals (or fails to disclose) information on voir dire which reflects on the
juror’s lack of impartiality, a presumption of prejudice arises.” Id. Silence by a juror when
asked a question reasonably calculated to produce an answer is tantamount to a negative
answer. Id. “Therefore, failure to disclose information in the face of a material question
reasonably calculated to produce the answer or false disclosures give rise to a presumption
of bias and partiality.” Id. at 356 (footnotes omitted). “The test is whether a reasonable,
impartial person would have believed the question, as asked, called for juror response under
the circumstances.” Id. at n.13. The juror’s intent is not dispositive of the issue of bias. Id.
at n.15.

        A presumption of bias arises “when a juror’s response to relevant, direct voir dire
questioning, whether put to that juror in particular or to the venire in general, does not fully
and fairly inform counsel of the matters which reflect on a potential juror’s possible bias.”
Id. at 357. The presumption may be rebutted by an absence of “actual prejudice” or “actual
partiality.” Id. Actual prejudice has been established when the presumed bias is confirmed
by the challenged juror’s conduct during jury deliberations giving rise to the possibility that
improper extraneous information was provided to the jury. Id.

                                              -9-
        Our supreme court has recognized that “proper fields of inquiry [into a juror’s bias or
partiality] include the juror’s occupation, habits, acquaintanceships, associations and other
facts, including his [or her] experiences, which will indicate his [or her] freedom from bias.”
Smith v. State, 357 S.W.3d 322, 347 (Tenn. 2011) (first brackets added; internal quotations
omitted; citations omitted). “[F]ailure to disclose information in the face of a material
question reasonably calculated to produce the answer or false disclosures give rise to a
presumption of bias and partiality,” and “[w]hile that presumption may be rebutted by an
absence of actual prejudice, the court must view the totality of the circumstances, and not
merely the juror’s self-serving claim of lack of partiality, to determine whether the
presumption is overcome.” Akins, 867 S.W.2d at 356-57.

        Turning to this case, when Fisher moved into the jury box, the trial court asked if she
knew any of the parties or potential witnesses, and she revealed that she knew the appellant.
However, she did not reveal that she knew Jones. At the motion for new trial hearing, Fisher,
who was not sitting in the jury box when the State read its list of witnesses, said that she did
not hear Jones’s name until the appellant mentioned it in the recording, and the trial court
accredited her testimony. Therefore, nothing shows that Fisher willfully failed to disclose
that she knew Jones. Although Fisher failed to reveal that she knew Jones when she heard
his name mentioned on the recording, we are not convinced that Fisher would have realized
that he was a potential witness in the case. Therefore, a presumption of bias was not created
with regard to Jones. Moreover, the appellant has produced no evidence to suggest that
Fisher’s prior knowledge of Jones resulted in prejudice to the appellant. We note that Jones
did not testify at trial. Therefore, we conclude that the appellant is not entitled to relief on
this issue.

        Regarding Fisher’s brother-in-law, Fisher also was not in the jury box when defense
counsel asked if any of the potential jurors had ever been involved in abuse that would
prejudice them against the appellant. However, three other prospective jurors also were not
in the jury box at the time of the question yet revealed experiences that they thought would
create bias. One potential juror stated that his niece had been molested, another stated that
she knew of “a situation” involving her oldest daughter, and the third stated that he knew of
an incident involving children where the culprit “more or less beat the rap.” Thus, other
potential jurors recognized the importance of revealing experiences with abuse, and Fisher’s
silence regarding a sexual offense committed by her brother-in-law arguably created a
presumption of bias. However, the exact offense committed, the circumstances of the
offense, the date of the offense, and the victim of the offense were never revealed. Although
defense counsel asked Fisher if the offense “involved” her niece, defense counsel was
distracted by Fisher’s clarifying that Larry Fisher was her brother-in-law, not her uncle, and
never had her answer the question. Therefore, we cannot say that Fisher’s failure to reveal
the information created a presumption of bias in this case.

                                              -10-
                               B. Prosecutorial Misconduct

       The appellant raises several issues regarding prosecutorial misconduct during the
State’s case and closing arguments. In order to prevail on a claim of prosecutorial
misconduct, the appellant must demonstrate that the prosecution’s conduct was so
inflammatory or improper that it affected the verdict to his detriment. Harrington v. State,
385 S.W.2d 758, 759 (Tenn. 1965); State v. Gray, 960 S.W.2d 598, 609 (Tenn. Crim. App.
1997). In making this determination, this court is guided by five factors:

              1. The conduct complained of viewed in context and in light of
              the facts and circumstances of the case.

              2. The curative measures undertaken by the court and the
              prosecution.

              3. The intent of the prosecutor in making the improper
              statement.

              4. The cumulative effect of the improper conduct and any other
              errors in the record.

              5. The relative strength or weakness of the case.

Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976); see also State v. Buck, 670
S.W.2d 600, 609 (Tenn. 1984).

1. Appellant’s Statement About Doing Something Bad

       The appellant contends that the prosecutor committed misconduct by violating a
stipulation with the State not to introduce a statement made by the appellant. Before trial,
the appellant filed a motion to suppress any statements he made to the police on March 5 and
a motion in limine to prohibit the State “from mentioning a statement that Mr. Reeder made
that he had done something bad.” At a pretrial hearing on the motions, defense counsel
argued that the trial court should suppress the appellant’s March 5 statement because the
police continued to question him after he unequivocally invoked his right to counsel. The
State argued that although the appellant invoked his right to counsel, the police “couldn’t
shut him up.” The trial court denied the appellant’s motion to suppress. Defense counsel
then argued as follows:

              There was an alleged statement or statement allegedly made by

                                            -11-
              Mr. Reeder that I did something bad and I think that’s so
              nebulous. I don’t have any idea of what it could be and I think
              anybody can take a guess and I think that’s more in the area of
              character evidence than proof and I don’t think it’s relevant to
              anything because I don’t think it’s specific enough.

              ....

              I just don’t think it’s got any relevancy, Your Honor. I don’t
              think it’s specific enough. It’s not a confession. It could mean
              anything. I think it would prejudice the jury. I think the
              prejudicial effect outweighs any relevancy in my opinion.

The State responded that defense counsel was “talking about . . . a handwritten note
regarding where he communicates to a friend of his that he’s done something bad. . . . It’s
not an oral statement, it’s actually on a piece of paper.” In a written order, the trial court
ruled that “there will be a Jury out hearing when a piece of paper stating ‘He had done
something bad’ is introduced.”

       Before trial, a new trial court and a new assistant district attorney general became
involved in the case. On the day of trial, defense counsel advised the court that he had talked
with the new assistant district attorney general and that the general had agreed not to mention
the appellant’s statement about doing something bad. The general then advised the court as
follows:

              Absolutely. And the one specific example that we were
              referring to is there is a witness that’s been subpoenaed, a Mr.
              Jones, who is a jail bird witness who I don’t place any credibility
              in, but I just got a note that he wants to talk to me during the
              break. And that’s the statement that [defense counsel] is
              referring to about Mr. Reeder said he did something bad. The
              State does not plan to put that on as proof.

       During Detective Matlock’s testimony, the State asked him to play the appellant’s
February 2009 interview for the jury. Defense counsel renewed his objection “as far as Mr.
Reeder had requested legal counsel,” and the State requested a jury-out hearing. During the
hearing, the prosecutor stated, “I want to make sure we’re on the same page. I wasn’t here
when his motion in limine was argued. . . . I want to make sure that [defense counsel] is not
objecting to what Mr. Reeder says himself in this interview.” Defense counsel said he was
not objecting, and the State played the interview. The State then asked Detective Matlock

                                             -12-
to play the appellant’s March interview. During the interview, the appellant told the police
that Jones “said I said I did something as bad as murder.” Defense counsel objected, and the
trial court held another jury-out hearing. In the hearing, defense counsel requested a mistrial

              on the basis that they just put on evidence that was the subject
              of my motion in limine and was granted by Judge Sexton that
              they would have a jury out hearing before they put any evidence
              related to a statement about Jimmie Reeder doing something as
              bad as murder and they just played it. And I think even though
              it’s his statement, we did have a motion in limine and it was
              sustained by Judge Sexton.

                     In fact, Bob Wilson -- General Wilson at the time agreed
              that we would have a jury out before any evidence was
              introduced, and we just had it played in front of a jury.

The State argued that “I did have a jury out” and that it clarified from the defense “is this
what you were talking about.” The trial court agreed with the State and concluded that the
appellant had waived the issue. The trial court also ruled that, in any event, the appellant’s
statement was admissible as a party admission.

        The appellant contends that the prosecutor violated the stipulation regarding the
evidence. The appellant contends that “[w]hile there may have been some confusion
concerning these recording[s], the fact is the State represented that they were not going to use
this statement as part of their proof and then the statement is played for the jury.” However,
during the hearing on the motion in limine, the State made clear that it was referring to a
written statement by the appellant. Moreover, the trial court’s order granting the appellant’s
motion provided that a jury-out hearing would be held before the State introduced “a piece
of paper.” During the jury-out hearing at trial, the State asked if defense counsel was
“objecting to what Mr. Reeder says himself in this interview.” Defense counsel had several
opportunities to clarify that his objection included the appellant’s statement in the recorded
interview but never did so. Therefore, we agree with the trial court that the appellant has
waived the issue. See Tenn. R. App. P. 36(a).

2. Asking Witnesses to Vouch for Victim’s Credibility

       Next, the appellant contends that the prosecutor committed misconduct by asking
Detective Matlock and Hollye Gallion to vouch for the victim’s credibility. Specifically, the
prosecutor asked the detective, “You don’t doubt what [the victim] has to say?” Similarly,
the prosecutor asked Gallion, “Based on your evaluation with [the victim] on February the

                                              -13-
17th, 2009, did you have any reason to not believe what she was saying?” However, in each
instance, defense counsel immediately objected, and the witness never answered the question.
Therefore, any error in asking the questions was harmless. See Tenn R. App. P. 36(b).

3. Closing Argument

       The appellant contends that the State committed prosecutorial misconduct during its
closing arguments. The appellant acknowledges that he did not make contemporaneous
objections to most of the prosecutor’s remarks, thereby waiving the issue. See Tenn. R. App.
P. 36(a) (providing that “[n]othing in this rule shall be construed as requiring relief be
granted to a party responsible for an error or who failed to take whatever action was
reasonably available to prevent or nullify the harmful effect of an error”).3 Nevertheless, he
requests that we examine the remarks for plain error. See Tenn. R. App. P. 36(b).

       Closing argument is an important tool for parties during a trial; therefore, counsel is
generally given wide latitude during closing argument. See State v. Carruthers, 35 S.W.3d
516, 577-78 (Tenn. 2000) (appendix). However, “arguments must be temperate, based upon
the evidence introduced at trial, relevant to the issues being tried, and not otherwise improper
under the facts or law.” State v. Goltz, 111 S.W.3d 1, 5 (Tenn. Crim. App. 2003).

        In Goltz, this court outlined “five general areas of prosecutorial misconduct” that can
occur during closing argument: (1) intentionally misleading or misstating the evidence; (2)
expressing a personal belief or opinion as to the truth or falsity of the evidence or defendant’s
guilt; (3) making statements calculated to inflame the passions or prejudices of the jury; (4)
injecting broader issues than the guilt or innocence of the accused; and (5) intentionally
referring to or arguing facts outside the record that are not matters of common public
knowledge. Id. at 6.

      First, we will address the prosecutor’s statement to which the appellant objected.
During the State’s rebuttal closing argument, the prosecutor said,

                          I tell you one other thing before I sit down and shut up.
                  Do you want to know why it’s hard to remember all the details?
                  It’s just like [the victim] said. Was it one time or was it this
                  many? (Demonstrating). And when you have this many -- this
                  many times that Mr. Reeder -- and you think it’s funny. He’s
                  been smirking and laughing about it the entire trial. This many
                  times (demonstrating).

       3
           The appellant also did not include this issue in his motion for new trial. See Tenn. R. App. P. 3(e).

                                                      -14-
              [Defense Counsel]: Objection, Your Honor.

              [The State]: That’s why she can’t remember all the specifics.

The trial court stated that the jury was to “disregard any comment about Mr. Reeder and not
consider it at all.” The appellant claims that although the trial court instructed the jury to
disregard the comment, “some bells cannot be unrung. This was an intentional ploy by an
experience[d] prosecutor to prejudice the jury against the Appellant.” The State argues that
the appellant cannot demonstrate prejudice because the comment was brief and the trial court
gave a curative instruction.

        A prosecutor’s commenting on a non-testifying defendant’s courtroom behavior can
constitute reversible error. See United States v. Shuler, 813 F.2d 978, 979-82 (9th Cir.
1987); United States v. Wright, 489 F.2d 1181, 1186 (D.C. 1973). During the appellant’s
motion for new trial hearing, the trial court stated that the comment “[s]houldn’t have
probably been said” but held that its instruction to the jury “corrected that issue.” We
generally presume that a jury has followed the trial court’s instructions. See State v. Butler,
880 S.W.2d 395, 399 (Tenn. Crim. App. 1994). Accordingly, we conclude that the appellant
is not entitled to relief.

       The appellant contends that he is entitled to plain error relief for the prosecutor’s
continuously trying to invoke sympathy for the victim, vouching for the victim’s credibility,
expressing his personal opinions and interactions with the victim, making derogatory remarks
about the defense presented, and using the appellant’s religion to influence the jury.
Although he cites to numerous pages in the trial transcript for these remarks, we will only
consider the one for which he provided appropriate legal authority pursuant to Tennessee
Court of Criminal Appeals Rule 10(b): that the prosecutor stated,

              In the Child Advocacy Center interviews, [the victim] says, it
              stopped after Mr. Reeder was baptized. Do you remember that?

                      Listen to the rest of Mr. Reeder’s babbling in his
              interviews, God will save him. God is going to clear his name.
              That’s what he’s telling you. He’s talking about being baptized.
              He had just been baptized. And that’s what [the victim] is trying
              to tell you, that it stopped right after he got baptized. It’s the
              small details that corroborate [the victim’s] story.

       Tennessee Rule of Appellate Procedure 36(b) provides that “[w]hen necessary to do
substantial justice, [this] court may consider an error that has affected the substantial rights

                                              -15-
of a party at any time, even though the error was not raised in the motion for a new trial or
assigned as error on appeal.” See also Tenn. R. Evid. 103(d). We may only consider an issue
as plain error when all five of the following factors are met:

              a) the record must clearly establish what occurred in the trial
              court; b) a clear and unequivocal rule of law must have been
              breached; c) a substantial right of the accused must have been
              adversely affected; d) the accused did not waive the issue for
              tactical reasons; and e) consideration of the error is “necessary
              to do substantial justice.”

State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994) (footnotes omitted); see
also State v. Smith, 24 S.W.3d 274, 283 (Tenn. 2000) (adopting the Adkisson test for
determining plain error). Furthermore, the “‘“plain error” must be of such a great magnitude
that it probably changed the outcome of the trial.’” Adkisson, 899 S.W.2d at 642 (quoting
United States v. Kerley, 838 F.2d 932, 937 (7th Cir. 1988)).

       “It is settled law in this state that references to biblical passages or religious law
during a criminal trial are inappropriate.” State v. Berry, 141 S.W.3d 549, 586 (Tenn. 2004).
Moreover, as noted by the appellant, “Arguments which rely upon . . . religious . . .
prejudices of the jurors introduce elements of irrelevance and irrationality into the trial which
cannot be tolerated in a society based upon the equality of all citizens before the law.” Goltz,
111 S.W.3d at 7. The appellant claims that the prosecutor was seeking to use the appellant’s
religion to influence the jury. We disagree. During the appellant’s March 2009 interview,
he told the police that he had been “staying right with the Lord,” that he had been going to
church, and that he and his children recently had been baptized. During the victim’s March
2009 interview, she stated that the appellant stopped abusing her when he was baptized.
Therefore, we conclude that the prosecutor was referring to the evidence presented and that
his argument was not improper.

                             C. Evidence of Prior Sexual Abuse

       Finally, the appellant contends that the trial court erred by granting the State’s motion
in limine to exclude any evidence of prior sexual abuse of the victim. The State argues that
the appellant has waived this issue because he failed to make an offer of proof regarding the
evidence he wanted to present and that, in any event, the trial court properly ruled that the
evidence was inadmissible. We agree that the evidence was inadmissible.

      Before trial, the State filed a motion in limine to prohibit the appellant “from soliciting
statements from any witness that introduces any reference to or statement concerning a DCS

                                              -16-
investigation in the year 2007 involving the juvenile victim in the present case. The 2007
investigation is hearsay, irrelevant and entirely outside the scope of the present case.” In a
hearing on the motion, the State advised the trial court that its motion related to a 2007
investigation of the victim’s foster father, James Barnhill. According to the State, DCS
began the investigation after someone at a child care center reported that the victim had tried
to “French kiss” another child. The State said that during the investigation, Barnhill was
“indicated” but that the case was later marked “allegation unfounded, perpetrator
unfounded.” The victim never alleged that Barnhill sexually abused her, and Barnhill was
never charged with a crime. The State said that if defense counsel wanted to question the
victim at trial about any prior allegations of sexual abuse, “that’s fine, but for [defense
counsel] to ask any of the other witnesses who have no involvement in this particular DCS
case would be nothing but eliciting hearsay testimony.”

       Defense counsel argued that according to the DCS report, the victim saw a doctor for
itching and redness on her genitals. Defense counsel stated that during the doctor’s exam,
the victim’s great aunt expressed concern that the victim had been sexually abused because
“Barnhill, the grandfather, has her undress before going to bed because he is worried she will
wet the bed.” Defense counsel argued that any prior false accusation of sexual abuse was
relevant and that statements made during the doctor’s exam were admissible pursuant to
Tennessee Rule of Evidence 803(4), the hearsay exception for statements made for the
purpose of medical diagnosis and treatment, and 803(25), the hearsay exception for a child’s
trustworthy statements. The State reported that the victim had been diagnosed with a yeast
infection, not sexual abuse, and reiterated that the victim never alleged sexual abuse by
Barnhill.

        The trial court ruled that the admissibility of the evidence was governed by Rule
412(c), Tennessee Rules of Evidence, and that the appellant had failed to follow the
procedural requirements set out in the Rule for admitting such evidence. The trial court also
found that the evidence was not admissible under any exceptions to the hearsay rule. The
trial court ruled that defense counsel could ask the victim if she had ever lied about prior
sexual abuse but that he could not question her about the DCS investigation “unless [the
State] opens the door or slightly ajars it.”

        During cross-examination of the victim, defense counsel attempted to ask if James
Barnhill undressed her before putting her to bed, and the State objected. In a jury-out
hearing, the trial court reminded defense counsel that he could ask the victim if she had
previously alleged sexual abuse by someone other than the appellant but that he could not
question her about specific incidents unless she said yes. The trial court also reiterated that
the admissibility of the evidence was governed by Rule 412(c) and that, because the appellant
failed to follow the procedural requirements of Tennessee Rule of Evidence 412(d), the

                                             -17-
evidence was inadmissible.

       Tennessee Rule of Evidence 412 addresses the issue of whether evidence of a victim’s
prior sexual behavior is admissible and the procedure to determine when such information
should be allowed into evidence. Rule 412(c)(4)(ii) provides that, regarding evidence of
sexual behavior with persons other than the accused, “[e]vidence of specific instances of a
victim’s sexual behavior is inadmissible unless admitted in accordance with the procedures
in subdivision (d) of this rule, and the evidence is . . . [offered] to prove or explain . . . [the
victim’s] knowledge of sexual matters.” Moreover, the Advisory Commission Comments
specifically address this provision, stating as follows:

               [Subdivision (c)(4)] will most frequently be used in cases where
               the victim is a young child who testifies in detail about sexual
               activity. To disprove any suggestion that the child acquired the
               detailed information about sexual matters from the encounter
               with the accused, the defense may want to prove that the child
               learned the terminology as the result of sexual activity with third
               parties.

Tenn. R. Evid. 412(c)(4), Advisory Comm’n Cmts.

        Initially, we will address the State’s claim that the appellant has waived this issue for
failing to make an offer of proof. The appellant responds that he was not required to make
an offer of proof because Tennessee Rule of Evidence 103(a)(2) provides that “a party need
not renew an objection or offer of proof to preserve a claim of error for appeal.” However,
we believe the appellant has misconstrued the Rule. Rule 103(a)(2), Tennessee Rules of
Evidence, provides in full as follows:

               Error may not be predicated upon a ruling which admits or
               excludes evidence unless a substantial right of the party is
               affected; and . . . [i]n case the ruling is one excluding evidence,
               the substance of the evidence and the specific evidentiary basis
               supporting admission were made known to the court by offer or
               were apparent from the context. Once the court makes a
               definitive ruling on the record admitting or excluding evidence,
               either at or before trial, a party need not renew an objection or
               offer of proof to preserve a claim of error for appeal.

(Emphasis added.) Moreover, the Advisory Commission Comments for the Rule state,
“Offers of proof must indicate to the reviewing court what was excluded.”

                                               -18-
        Although the appellant argues to this court that the trial court improperly “excluded
any reference to prior DCS investigations, prior medical records concerning an allegation of
sexual abuse, and allegation of prior sexual abuse,” he failed to include any of the records
in the appellate record and failed to make any offers of proof regarding proposed testimony
about the evidence. Nevertheless, we will address the issue.

       The appellant contends that the evidence denied him of his right to present a defense
and that Rule 412 was inapplicable in this case because “prior sexual abuse by a third party
is not prior sexual activity of the alleged victim.” However, he also contends that the
excluded evidence “was critical to the defense to rebut the prosecution’s claim that a six year
old would not know anything about sexual activities unless the Appellant had committed
such acts.”4 The Advisory Commission Comments to subdivision (c)(4) demonstrate that the
Rule 412 is applicable here.

        The procedural requirements of Tennessee Rule of Evidence 412 specify that “[i]f a
person accused of an offense covered by this Rule intends to offer . . . under subdivision (c)
specific instances of conduct of the victim,” the person must follow certain procedures.
Specifically, the person must file a written motion to offer the evidence; serve the motion on
all parties, including the victim; and provide a written offer of proof with the motion,
describing the proof and the purpose for introducing it. See Tenn. R. Evid. 412(d). As the
trial court stated, the appellant failed to satisfy any of the requirements. Therefore, we
conclude that the trial court did not err by ruling that the evidence was inadmissible.

                                            III. Conclusion

      Based upon the oral arguments, the record, and the parties’ briefs, we affirm the
judgments of the trial court.


                                                          _________________________________
                                                          NORMA McGEE OGLE, JUDGE




        4
         During closing arguments, the State told the jury, “These are alien concepts to a 6-year-old child.
Not only are they alien, but it just goes to show you her credibility because a 6 year old would not know
about that kind of stuff. They would not know about that.” At the appellant’s motion for new trial hearing,
defense counsel argued that the State committed prosecutorial misconduct in making the statements when
the prosecutor knew that the victim “had shown signs of sexual abuse.”

                                                   -19-